Dissenting Opinion by
Judge Craig:
Is a sectarian school subject to the civil rights law scrutiny which is applicable to “primary and secondary schools” insofar as the school is “open to” and “accepts . . . the patronage of the general public . . . .” and is therefore not “distinctly private”? Section 4 of the Penn*454sylvania Human Relations Act, Act of October 27, 1955, P.L. 744, as amended, (Act) 43 P.S. §954.
Because that statutory definition means that a religious school is a “public accommodation” to the extent that it accepts the patronage of the general public, members of the public who thereby enter the school are not required to leave their civil rights protections behind.
Section 3 of the Act states the substantive rule as follows:
The opportunity for an individual ... to obtain all the accommodations, advantages, facilities and privileges of any public accommodation . . . without discrimination because of race, color, religious creed, ancestry, handicap or disability, age, sex, national origin ... is hereby recognized as and declared to be a civil right which shall be enforceable as set forth in this act.
Applying a civil rights observance duty to the public-serving sector of sectarian education is particularly appropriate today, when many different religious groups are commendably expanding their activities in the basic education of youth and are therefore occupying an increasing role in that indispensable element of the nations life.
The Free Exercise Clause, which bars government interference with religious beliefs, allows government regulation affecting religious groups when an overriding public interest is involved, and government “has a fundamental, overriding interest in eradicating racial discrimination in education”—including education in religious schools. Bob Jones University v. United States, 461 U.S. 574, 604 (1983).
The United States Supreme Court has allowed administrative proceedings by a state anti-discrimination *455agency against a religious school (sex discrimination in employment) without federal judicial interference because: “Even religious schools cannot claim to be wholly free from some state regulation.” Ohio Civil Rights Commission v. Dayton Christian Schools, 447 U.S. 619, 628 (1986).
One argument offered against subjecting the public service sector of religious schools to civil rights regulation is the de minimis characterization implicit in quoting a concurring opinion of the United States Supreme Court to the effect that “the raison d’etre of parochial schools is the propagation of a religious faith.” Lemon v. Kurtzman, 403 U.S. 602, 628 (1971). However, Lemon dealt with the Establishment Clause, not the Free Exercise Clause at issue here. Moreover, because of the relatively small scope of the parochial school’s sector of service to the non-Catholic public, recognition of that sector as constituting a public accommodation entitled to protection against discrimination cannot involve an undue interference with religion by government.
Private schools, as well as public schools, know and acknowledge that they may not refuse “to enroll any students because of race or color.” Runyon v. McCrary, 427 U.S. 160 (1976); cf. §1521 of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 PS. §15-1521, as to licensed private schools. Although not covered by the holding of Runyon, the religious schools involved here express no opposition to that proposition.
But the petitioners here nevertheless oppose application of the Act by the contention that applying the public accommodation designation to their public admissions would necessarily mean that single-gender sectarian schools not in existence would have to become coeducational if they did not forego opening their doors to members of the general public. That is not so. Prohi*456bition of discrimination on the basis of sex does not necessarily negate single-gender education, even in public school systems. Vorchheimer v. School District of Philadelphia, 532 F.2d 880 (1976), aff'd 430 U.S. 703 (1977). Because the existence of a single-gender school does not inevitably amount to discrimination as such among public educational institutions, a fortiori such a school would not be automatically held to be discriminatory in private school circles.
There is also the argument that sectarian schools, if they desire to admit enrollees from the general public, would be burdened by being required to insure that handicapped pupils are not excluded by a lack of the physical aids they may need. But if the sectarian school desires to have empty desks occupied by' children from the general public, a resulting requirement of accessibility to the handicapped is not unreasonable.
And, for First Amendment reasons now made obvious by the United States Supreme Court, partial coverage of sectarian school operations by the Act could not be applied in any way which would use the severable “religious creed” prohibition of the Act to interfere with the priority of admission due to parishioners or the religious instruction and religious worship which the school is fully entitled to apply to all of its pupils. Lemon. Also see Pennsylvania Fair Educational Opportunities Act, Act of July 17, 1961, P.L. 776, §4, as amended, §4, 24 P.S. §5004(aa)(l).
So long as any sectarian school—whether to serve the whole community or to augment its income, or both —holds itself out to the general public as an educational alternative, it cannot be deemed to be “distinctly private” under section 4 of the Act or exempt from coverage under that classification.
The interlocutory orders of the Motions Commissioner of the Pennsylvania Human Relations Commis*457sion should be affirmed, to apply the civil rights protections of the Act where sectarian schools, as here, accept enrollment from the general public.
Judge MacPhail joins in this dissent.